Citation Nr: 1715504	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 23, 2014, for the award of service connection for resection of the large intestine, to include whether there was clear and unmistakable error (CUE) in any prior rating decision, but particularly the December 2002 rating decision.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2014 rating decision, the AOJ awarded service connection for resection of the large intestine and assigned a 10 percent evaluation for that disability, effective July 23, 2014.  The Veteran timely appealed the assigned effective date for that award of service connection.  Additionally, during the appeal, the Veteran additionally argued that there was CUE in a December 2002 rating decision, which had previously denied service connection for a stomach condition; the AOJ denied that claim in December 2015 rating decision, which the Veteran also timely appealed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2014 statement, the Veteran stated that he wished to withdraw his appeal respecting the claim for an effective date prior to July 23, 2014, for the award of service connection for resection of the large intestine; he indicated that he only wished to pursue his CUE claim at that time.  

2.  No CUE is shown in any rating decision of record prior to July 23, 2014; the correct law and facts, as they were known at those times, were before the adjudicators of those decisions.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an effective date prior to July 23, 2014, for the award of service connection for resection of the large intestine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  No rating decision prior to July 23, 2014, contains clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).

Historically, the Veteran filed a claim of service connection for a stomach condition in June 1960.  In a September 1960 rating decision, service connection for a stomach disorder was denied.  The AOJ noted in that decision that the Veteran had abdominal pain during service in April 1960, including having vomiting with blood at that time.  He was hospitalized, although no further vomiting occurred.  X-rays did not reveal an ulcer disorder.  The Veteran underwent a VA examination in August 1960, during which no gastric or duodenal abnormality was found.  Ultimately, the AOJ found that the vomiting incident in service was an acute condition and that there was no current disability found on which to predicate service connection; the Veteran's claim was subsequently denied. 

The Veteran filed to reopen service connection for a stomach condition in September 2002.  In a December 2002 rating decision, the AOJ noted that the Veteran submitted evidence of severe abdominal pain complaints in March 2001, over 40 years after his discharge from service; at that time, he was diagnosed with a ruptured diverticulum with a diverticular abscess.  He also had a resection of the colostomy bypass performed and in April 2001, he underwent completion of a sigmoid colectomy, take down colostomy, appendectomy, and excised left node of the paraesophageal celica plexus (angiomyoma).  He was additionally noted to have an umbilical hernia in April 2002.  The AOJ denied the Veteran's claim in the December 2002 rating decision because, although he had a current disability, the evidence did not "bear directly and substantially upon the issue of the stomach condition being a chronic disability that was incurred in service."  The Veteran was informed of that decision in a December 2002 letter.  

After appealing the effective date assigned in the December 2014 rating decision, the Board notes that the Veteran withdrew the appeal of his earlier effective date claim in an October 2015 statement; that statement makes clear that the Veteran wished to withdraw the appeal of the earlier effective date claim and proceed solely with a CUE claim.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In light of the October 2015 statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to the claim for an effective date prior to July 23, 2014, for the award of service connection for resection of the large intestine.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

The Veteran challenges the assigned effective date by essentially arguing that there was CUE in a prior rating decision, particularly in the December 2002 rating decision.  As noted above, the only two final rating decisions pertaining to a stomach disorder are the September 1960 and December 2002 rating decisions.  The Board will therefore focus on the Veteran's arguments for CUE in those two decisions.  

In a February 2015 letter to his Congressman, the Veteran indicated that he did not receive a letter from VA respecting his September 2002 claim.  He specifically told a Veterans Service Organization (VSO) official that he "never heard from VA or received any letter from them.  I now have received a letter explaining my rights.  I want to get the right department that can help me.  I feel that I should be compensated back to 2002."  

In a September 2014 Notice of Disagreement, VA Form 21-0958, the Veteran indicated that his claim for an earlier effective date was predicated on clear and unmistakable error and that he was not appealing the previous decision.  He indicated that he was denied compensation back in 2002 and that after reviewing his case VA granted him compensation in December 2014, which he was questioning.  

In October 2015, the Veteran submitted another VA Form 21-0958 in which he stated that he was "claiming CUE for the service connected resection of the large intestine.  [He was] requesting an earlier effective date, because [he] was denied for this condition in 2002."  Additionally, in a December 2015 VA Form 21-0958, the Veteran stated that he  

believes that the VA failed in its Duty to Assist on his claim submitted in 2002, due to the same evidence [that was] use[d] to grant him service connection in 2014 was readily available to the VA in 2002, therefore he should have been granted 10% service connection in 2002.

In his April 2016 substantive appeal, VA Form 9, the Veteran reiterated that he was denied compensation in 2002 but was granted compensation in 2014, which is what he was questioning.  He stated that his "medical condition is still the same as when [he] was in the military," and attached the April 1960 service treatment record noted above in the September 1960 rating decision.  

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2016). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.  Thus, with respect to the Veteran's generalized assertions that VA failed to adequately fulfill their duty to assist him in development of his claims prior to October 1999, such generalized claims are not a basis for finding of CUE.  See Id.  

As an initial matter, regarding the Veteran's claims that he did not receive any correspondence from VA regarding his 2002 claim or that he was not provided a statement of his rights to appeal, the Board finds that claim to be not credible.  The record clearly demonstrates that the Veteran was sent a December 2002 letter in which VA notified him of the denial to reopen his claim for service connection and enclosed the appropriate appellate rights document at that time.  The Board relies on the presumption of regularity in this case.  

The presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to officials at the RO who were responsible for notifying the Veteran of the VA's duties to notify and assist.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  See Jones v. West, 12 Vet. App. 98, 102 (1998).  The Veteran has not provided any evidence that VA failed to properly mail him the December 2002 notification letter.  In fact, that December 2002 notification letter was addressed to the same address that the Veteran provided VA in his September 2002 claim.  The Veteran's "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process" in this case.  See Jones, supra.  Consequently, the December 2002 rating decision is still considered final for the same reasons as noted above.  

In this case, the Board must deny the Veteran's CUE claim.  First, the Board notes that the Veteran's generalized claims of a failure in the duty to assist during prior adjudications is not a claim for CUE, as such would only result in an incomplete rather than an incorrect record.  See Tetro, supra.  The Board notes that the Veteran has not pled with any specificity regarding CUE in the September 1960 rating decision.  See Andre, supra.  Notwithstanding that requirement, however, as best as the Board can discern, the Veteran has argued that there was CUE in the September 1960 rating decision because the medical condition he is service connected for-resection of the large intestine-began in service.  

In support of this statement, he submitted an April 1960 service treatment record.  That record was before the AOJ in September 1960, and was specifically mentioned in that rating decision.  The Board further notes that there is no mention of a resection of the large intestine in that April 1960 service treatment record; in fact, that service treatment record specifically noted that an ulcer disorder was not substantiated.  Thus, the Board cannot find that there was CUE in the September 1960 rating decision.  The evidence of record in September 1960 does not demonstrate that there was a current disability which was related to military service; therefore, the outcome is not manifestly changed.  See Baldwin, supra; Caffrey, supra.

Turning to the Veteran's claims that he was compensated in 2014 on the basis of the same evidence that was before VA in 2002, the Board disagrees.  While the Veteran had the same condition in 2002 that he was ultimately service-connected for, the evidence on which the award of service connection was predicated-namely, the positive medical opinion from a VA examiner that linked his condition to the episode of treatment in service-was not procured until December 2014.  This evidence was clearly not before VA at the time of the December 2002 adjudication; thus, the Veteran's assertions that the "same evidence" was before VA is incorrect.  Rather, it appears that new and substantial evidence in his favor was obtained in 2014 which compelled the finding of service connection.  

Accordingly, the Board cannot find that the Veteran has pled any specific claim of CUE in any particular VA rating decision prior to July 23, 2014.  Therefore, an effective date on that basis must be denied.  See 38 C.F.R. § 3.105.  


ORDER

The appeal of an effective date prior to July 23, 2014, for the award of service connection for resection of the large intestine is dismissed.  

No rating decision prior to July 23, 2014, contains clear and unmistakable error (CUE).  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


